                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee of HITEC
POWER PROTECTION, INC.,

               Plaintiff,
                                                            Case No. 2019-CV-1620
v.

EQUIPMENT EXPRESS, INC.
a Canadian corporation,

               Defendant.


                    NOTICE OF MOTION AND MOTION TO DISMISS


       PLEASE TAKE NOTICE, Defendant, Equipment Express, Inc., by and through its

undersigned counsel, hereby move the Court, the Magistrate Judge William E. Duffin presiding,

for an Order granting dismissal under the doctrine of forum non conveniens, or, in the alternative,

based on lack of personal jurisdiction and/or improper venue under the Carmack Amendment and

Federal Rule of Civil Procedure 12(b)(2)-(b)(3) for the reasons identified in the accompanying

Memorandum in Support of Defendant’s Motion to Dismiss.

                                                     WILSON ELSER MOSKOWITZ
                                                     EDELMAN & DICKER LLP
                                                     Attorneys for Equipment Express, Inc.

                                                     /s/ Patricia A. Stone
                                                     Patricia A. Stone
                                                     SBN: 1079285
U.S. POSTAL ADDRESS
740 North Plankinton Avenue
Suite 600
Milwaukee, WI 53203
Phone: 414-276-8816
Fax: 414-276-8819
Email: Patricia.Stone@WilsonElser.com



           Case 2:19-cv-01620-PP Filed 02/14/20 Page 1 of 1 Document 6
